19 N.Y.2d 960 (1967)
In the Matter of Francis P. Amorelli et al., Respondents,
v.
Frederic S. Berman, as City Rent and Rehabilitation Administrator, Appellant, and Judith Chirgwin, Intervenor-Appellant.
In the Matter of George Palazzo et al., Respondents,
v.
Frederic S. Berman, as City Rent and Rehabilitation Administrator, Appellant, and Liane Richards, Intervenor-Appellant.
Court of Appeals of the State of New York.
Argued May 17, 1967.
Decided May 31, 1967.
Eugene P. Bambrick and Maurice A. Reichman for appellant.
John L. Romeo for Francis P. Amorelli and another, respondents.
Anthony F. Vietri for George Palazzo and another, respondents.
Martin Markson and Louis Waldman for intervenors-appellants.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
In each proceeding: Order affirmed, with costs; no opinion.